TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00023-CV


                                     In re Natalie N. Fowler


                                   L. A. and T. A., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 298,086-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of L. A. and T. A. The

subject of this proceeding is Natalie N. Fowler, appellants’ attorney.

               Appellants filed their notice of appeal on January 7, 2020, and their brief was due

February 6, 2020. On February 11, 2020, we ordered counsel to file appellants’ brief no later

than February 26, 2020. To date, appellants’ brief has not been filed.

               Therefore, it is hereby ordered that Natalie N. Fowler shall appear in person

before this Court on Tuesday, March 24, 2020, at 10:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have
sanctions imposed for her failure to obey our February 11, 2020 order. This order to show cause

will be withdrawn and Fowler will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellants’ brief on or before Friday, March

20, 2020.

              It is ordered on March 10, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                                 2